Hall, Judge.
The allegations of the petition and the issues in this case are substantially the same as those in Daugert v. Holland Furnace Co., 107 Ga. App. 566 (130 SE2d 763), in which this court reversed the judgment of the trial court sustaining the general demurrer and dismissing the action. Accordingly, that case is controlling and the judgment of the trial court in the present case sustaining the general demurrer and dismissing the petition as amended is reversed.

Judgment reversed.


Carlisle, P. J., and Bell, J., concur.